Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: CYBERMESH INTERNATIONAL CORP. 2. The articles have been amended as follows (provide article numbers, if available): 1. The Authorized Capital be increased from 15,000,000 to 200,000,000, par value $0.001. 2. The issued and outstanding shares of the Company remain the same. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be r equired by the provisions of the * articles of incorporation have voted in favor of the amendment is: 98 % 4. Effective date of filing (optional): 6/28/2010 (must not be later than 90 days after the certificate is filed) 5. Officer Signature (required): /s/Locksley Samuels *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State AM 78.385 Amend 2003 Revised on. 09/29/05
